     Case 2:19-cv-02052-WBS-DMC Document 19 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEFF HEALY,                                       No. 2:19-CV-2052-WBS-DMC-P
12                      Plaintiff,
13          v.                                         ORDER
14   SHAGUFTA YASMEEN, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On September 14, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
     Case 2:19-cv-02052-WBS-DMC Document 19 Filed 10/21/20 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      The findings and recommendations filed September 14, 2020, are adopted

 3   in full;

 4                 2.      This action shall proceed on Plaintiff’s Eighth Amendment claims for

 5   medical indifference against Defendants Yasmeen, Naseer, and Williams, as specified in the

 6   Court’s June 15, 2020, order; and

 7                 3.      All other claims and defendants are dismissed.

 8   Dated: October 21, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
